MEMORANDUM**
Jorge Gonzalez Cisneros, a native and citizen of Mexico, petitions for review of an immigration judge’s denial of his motion to reopen an in absentia removal proceeding.
We lack jurisdiction to consider Cisneros’s challenge to the immigration judge’s finding that he was removable where Cisneros never raised the issue before the BIA. See Barron v. Ashcroft, 2004 WL 235480, at *2 (9th Cir. Feb.10, 2004) (8 U.S.C. § 1252(d)(1) “mandates exhaustion and therefore generally bars us, for lack of subject-matter jurisdiction, from reaching the merits of a legal claim not presented in administrative proceedings below”); Cortez-Acosta v. INS, 234 F.3d 476, 480 (9th Cir.2000) (“Failure to raise an issue in an appeal to the BIA constitutes a failure to exhaust all administrative remedies available ... and deprives this court of jurisdiction to hear the matter.”).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.